                                                                                                        1 TUCKER ELLIS LLP
                                                                                                             MONEE TAKLA HANNA SBN 259468
                                                                                                         2   monee.hanna@tuckerellis.com
                                                                                                             515 S. Flower Street, 42nd Floor
                                                                                                         3   Los Angeles, CA 90071
                                                                                                             Telephone: 213.430.3400
                                                                                                         4   Facsimile: 213.430.3409

                                                                                                         5   TUCKER ELLIS LLP
                                                                                                             DUSTIN B. RAWLIN pro hac vice
                                                                                                         6   dustin.rawlin@tuckerellis.com
                                                                                                             950 Main Avenue, Suite 1100
                                                                                                         7   Cleveland, OH 44113-7213
                                                                                                             Telephone: 216.592.5000
                                                                                                         8   Facsimile: 216.592.5009

                                                                                                         9   Attorneys for Defendant
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             MENTOR WORLDWIDE LLC
                                                                                                        10
                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                        11
                                                                                                                                    EASTERN DISTRICT OF CALIFORNIA
                                                                                                        12

                                                                                                        13   EMMA LEE NICHOLS,                     ) Case No. 2:19-cv-02391-WBS-KJN
TUCKER ELLIS LLP




                                                                                                                                                   )
                                                                                                        14                                         )
                                                                                                                            Plaintiff,             )
                                                                                                        15                                         ) STIPULATION AND [PROPOSED] ORDER
                                                                                                                     v.                            ) TO CONTINUE HEARING ON MOTION TO
                                                                                                        16                                         ) DISMISS
                                                                                                             MENTOR WORLDWIDE, LLC; NUSIL, LLC;    )
                                                                                                        17   NUSIL TECHNOLOGY LLC; and DOES 1–100, )
                                                                                                             inclusive,                            ) Complaint Filed: May 6, 2019
                                                                                                        18                                         )
                                                                                                                            Defendants.            )
                                                                                                        19                                         )
                                                                                                                                                   )
                                                                                                        20                                         )
                                                                                                                                                   )
                                                                                                        21                                         )
                                                                                                                                                   )
                                                                                                        22                                         )

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                                                      1
                                                                                                                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS
                                                                                                         1          IT IS HEREBY STIPULATED, by and through Plaintiff Emma Lee Nichols and Defendant

                                                                                                         2   Mentor Worldwide LLC’s (“Mentor,” and collectively with Plaintiff, the “Parties”) undersigned

                                                                                                         3   attorneys of record that:

                                                                                                         4          1. Mentor’s motion to dismiss, which is currently set to be heard on February 24, 2020 at 1:30

                                                                                                         5              p.m., shall be continued to March 9, 2020 at 1:30 p.m., or a later date and time that is

                                                                                                         6              convenient for the Court.

                                                                                                         7          2. The purpose for this Stipulation is that Plaintiff’s counsel, Lenze Lawyers PLC and the

                                                                                                         8              Finson Law Firm, have notified Mentor that they intend shortly to move to withdraw from

                                                                                                         9              representation of Plaintiff in this action. Continuing the hearing date will allow the parties
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10              time to brief the withdrawal issue—which Mentor intends to oppose—while also providing

                                                                                                        11              Plaintiff time to potentially research and interview possible new counsel if Plaintiff’s counsel

                                                                                                        12              is permitted to withdraw.

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14   DATED: January 23, 2020                             TUCKER ELLIS LLP
                                                                                                        15

                                                                                                        16

                                                                                                        17                                                       By: /s/ Monee Takla Hanna
                                                                                                                                                                      MONEE TAKLA HANNA
                                                                                                        18                                                            Attorneys for Defendant MENTOR
                                                                                                                                                                      WORLDWIDE LLC
                                                                                                        19

                                                                                                        20
                                                                                                             DATED: January 23, 2020                             LENZE LAWYERS PLC
                                                                                                        21

                                                                                                        22

                                                                                                        23
                                                                                                                                                                 By: /s/ Jennifer Lenze (as authorized on Jaunuary
                                                                                                        24                                                       23, 2020)
                                                                                                                                                                      JENNIFER LENZE
                                                                                                        25
                                                                                                                                                                      Attorneys for Plaintiff
                                                                                                        26
                                                                                                        27

                                                                                                        28

                                                                                                                                                                 2
                                                                                                                     STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS
                                                                                                         1                                              ORDER

                                                                                                         2          The Court, having reviewed the Stipulation of the Parties and finding good cause, hereby

                                                                                                         3   continues the hearing on Defendant Mentor Worldwide LLC’s Motion to dismiss from February 24,

                                                                                                         4   2020 to March 9, 2020 at 1:30 p.m.

                                                                                                         5

                                                                                                         6          IT IS SO ORDERED.

                                                                                                         7

                                                                                                         8   Dated: January 24, 2020

                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10

                                                                                                        11

                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28

                                                                                                                                                           3
                                                                                                                    STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS
                                                                                                         1                                       CERTIFICATE OF SERVICE
                                                                                                         2
                                                                                                                    I hereby certify that on this 23rd day of January, 2020, I electronically filed the foregoing with
                                                                                                         3
                                                                                                             the Clerk of the Court using the CM/ECF system, which shall send notification of such filing.
                                                                                                         4

                                                                                                         5

                                                                                                         6
                                                                                                                                                                          /s/ Monee Takla Hanna
                                                                                                         7                                                                Monee Takla Hanna
                                                                                                         8
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9
                                                                                                        10

                                                                                                        11

                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13

                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28

                                                                                                                                                      CERTIFICATE SERVICE
